PER CURIAM.
Defendant brings this appeal from a conviction and sentence for attempted first-degree murder. He contends that the court erred in rejecting his request for an instruction on attempted manslaughter.
Where defendant was convicted of attempted first-degree murder as charged, and the jury was also instructed on attempted second-degree murder and aggravated battery as lesser included offenses, the failure to instruct on attempted manslaughter, a two-step removed lesser-included offense, was not harmful error. State v. Abreau, 363 So.2d 1063 (Fla.1978). More to the point, because there was no evidence to support an instruction on attempted manslaughter, refusal to give the instruction was correct. Fla.R.Crim.P. 3.510(b).
Affirmed.